 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
Two Rivers Water Company Bridge Loan Note
 


THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR UNDER THE LAWS OF ANY OTHER
STATE OR JURISDICTION.  THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
SAID ACT OR ANY APPLICABLE STATE SECURITIES LAW, OR AN OPINION OF COUNSEL IN
FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE
TRANSACTIONS THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR ANY APPLICABLE
STATE SECURITIES LAW.






PROMISSORY NOTE


$________.00                          February __, 2012




FOR VALUE RECEIVED, and upon the terms and conditions set forth herein, Two
Rivers Water Company, having an office and address for purposes of notices and
legal process at 2000 South Colorado Blvd., Annex Building Suite 420, Denver,
Colorado 80222 (“Borrower”) promises to pay to the order of  ___________________
(“Lender”), at _______________________________________________ ______ or at any
such other place as may be designated in writing by Lender, the principal sum of
___ _______ and No/100 ($___,____.00) Dollars, in lawful money of the United
States of America, together with interest thereon to be computed from the date
hereof at the Interest Rate (as defined below), and to be paid in accordance
with the terms of this Promissory Note (“Note”).
 
 
1. INTEREST.                           The term “Interest Rate,” as used herein
shall mean an interest rate equal to twelve percent (12.00%) per annum. Interest
for any month or fractional part thereof shall be calculated on the basis of a
360-day year and twelve 30 day months and the daily amount so determined shall
be multiplied by the actual number of days for which interest is being paid.
 
 
2. PAYMENT TERMS.
 
 
2.1. Borrower agrees to pay sums under this Note in installments as follows:
 
 
2.1.(a) Except as may be adjusted in accordance with this Section 2.1(a),
Borrower shall pay to Lender consecutive monthly installments of accrued
interest for each immediately prior month in an amount equal to the Monthly
Payment Amount, commencing on March 1, 2012, and continuing on the first day of
each month thereafter through the 31st day of July, 2012 (the “Maturity Date”).
The “Monthly Payment Amount” shall equal interest-only payments on the
outstanding principal balance, calculated at an annual interest rate equal to
the Interest Rate, computed on the basis of a three hundred sixty (360) day year
consisting of twelve (12) months of thirty (30) days each. Commencing on the
date hereof, the Monthly Payment Amount shall equal One Thousand and 00/100
Dollars ($1,000.00) for each $100,000 face amount of the note or any fraction
thereof.  For payments of accrued interest for partial months, the Monthly
Payment Amount shall be adjusted to equal the pro rata amount for the number of
days that interest has accrued during such partial month.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.1.(b) All accrued and unpaid interest and the unpaid principal balance hereof
are due and payable on the earlier to occur of (i) the Maturity Date, or (ii)
the date on which the indebtedness becomes immediately due and payable
hereunder.
 
 
2.2. All parties hereto, whether Borrower, principal, surety, guarantor or
endorser, hereby waive demand, notice of demand, presentment for payment, notice
of dishonor, protest and notice of protest.
 
 
3. ADDITIONAL CONSIDERATION.  Upon receipt of the principal amount of the loan,
the Borrower shall issue to the Lender shares of Borrower’s restricted $.001 par
value common stock in an amount equal to one (1) share for each Ten Dollars
($10.00) of loan proceeds paid to the Borrower as additional consideration for
engaging in this transaction.
 
 
4. APPLICATION OF PAYMENTS.
 
 
4.1. Each Monthly Payment Amount paid by Borrower hereunder, at the option of
Lender, shall be applied as follows:
 
 
4.1.(a) First, to any costs of collection hereunder;
 
 
4.1.(b) Then, to late charges and any other fees or charges due hereunder, if
any;
 
 
4.1.(c) Then, to interest then due and payable hereunder;
 
 
4.1.(d) Then to the principal balance hereof; and
 
 
4.2. Monthly installments of principal (if required) and interest shall be paid
when due, regardless of the prior acceptance by Lender of payments in excess of
the regular monthly installment of principal (if required) and interest.
 
 
4.3. The designation or allocation by Borrower of the disposition or allocation
of any payments made will not be binding upon the Lender which may allocate any
and all such payments to interest, principal and other fees and charges due
hereunder or to any one or more of them, in such amount, priorities and
proportions as Lender may determine in its sole discretion in accordance with
the terms hereof.
 
 
5. DEFAULT AND ACCELERATION.
 
 
5.1. It is hereby expressly agreed that (A) the whole of the principal sum of
this Note, (B) interest, default interest, late charges, fees and other sums, as
provided in this Note, (C) all other monies agreed or provided to be paid by
Borrower in this Note, and (D) all sums advanced and costs and expenses incurred
by Lender in connection with the Indebtedness (as hereinafter defined) or any
part thereof, any renewal, extension, or change of or substitution for the
Indebtedness or any part thereof whether made or incurred at the request of
Borrower or Lender (the sums referred to in (A) through (D) above shall
collectively be referred to as the “Indebtedness”) shall, WITHOUT NOTICE, become
immediately due and payable at the option of the holder hereof upon the
happening of any of the following events (each, an "Event of Default"):
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.1.(a) Borrower fails to pay any amount due to Lender under this Note within
ten (10) days after the due date for such payment, or if no due date is provided
for, within ten (10) days after written demand therefor is made;
 
 
5.1.(b) Borrower fails to keep, observe or perform any other promise, condition
or agreement contained in this Note or any other documents described herein or
delivered in connection herewith and such failure or default is not remedied
within fifteen (15) days after notice to Borrower thereof, provided, however,
that if such failure or default is not capable of being cured or remedied within
said fifteen (15) day period, then if Borrower fails to promptly commence to
cure the same and thereafter diligently prosecute such cure to completion but in
any event within thirty (30) days after notice thereof;
 
 
5.1.(c) A receiver, liquidator or trustee shall be appointed for Borrower or for
any substantial part of its  property, an assignment shall be made for the
benefit of creditors, Borrower shall be adjudicated a bankrupt or insolvent, or
any petition for bankruptcy, reorganization or arrangement pursuant to the
United States Bankruptcy Code, or under the provisions of any federal or state
bankruptcy or receiver laws, shall be filed by or against Borrower, unless such
appointment, assignment, adjudication or petition was involuntary, in which
event only if the same is not discharged, stayed or dismissed within forty-five
(45) days;
 
 
5.1.(d) A final judgment for the payment of money in excess of $1 million not
covered by a policy of insurance or which  would materially adversely affect
such Borrower’s ability to make payments under this Note shall be rendered
against Borrower and such party shall not discharge the same or cause it to be
discharged within forty-five (45) days from the entry thereof, or shall not
appeal therefrom or from the order, decree or process upon which or pursuant to
which said judgment was granted, based or entered within twenty (20) days, and
thereafter to secure a stay of execution pending such appeal;
 
 
5.1.(e) Borrower shall have concealed, removed and/or permitted to be concealed
or removed any substantial part of their property and/or assets with the intent
to hinder, delay or defraud Lender of any of its property and/or assets which
may be fraudulent under any federal or state bankruptcy, fraudulent conveyance
or similar law now or hereafter enacted, or if Borrower shall have made any
transfer of any of their property and/or assets to or for the benefit of a
creditor at a time when other creditors similarly situated have not been paid,
or if Borrower shall have suffered or permitted to be suffered, while insolvent,
any creditor to obtain a lien upon any of its property and/or assets through
legal proceedings or distraint which is not vacated within (30) days from the
date of entry thereof;
 
 
5.1.(f) Borrower defaults under any other note, instrument, agreement, contract,
pledge, mortgage or encumbrance evidencing and/or securing the Indebtedness or
any other indebtedness of Borrower to Lender, and such event or occurrence is
not remedied or cured within twenty (20) days after notice thereof.
 
 
5.2. After the occurrence of an Event of Default, Lender may accept any payments
from Borrower without prejudice to the rights and remedies of Lender provided
herein.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.3.    Notwithstanding anything to the contrary set forth in this Section 5, if
the Lender declares an Event of Default for failure to repay the note in full on
or before the Maturity Date, the Company will have 60 days to remedy the Default
through repayment of the Note, provided, however, that during the period between
the declaration of a Default and repayment, interest will be set the Default
Rate as set forth below.  If the Default is not cured through repayment of this
Note within the 60-day grace period, then all other provisions of this Section 5
shall apply.

 
6. DEFAULT INTEREST/LATE CHARGES.
 
 
6.1. If any portion of the Indebtedness is not paid when due as set forth
herein, or earlier by reason of acceleration of the payment hereof, then, from
and after the due date, interest shall accrue on such unpaid Indebtedness at a
rate equal to the lesser of (a) the Interest Rate plus three percent (3%), or
(b) the highest rate permitted by law, computed from said due date until the
date of actual repayment (the “Default Rate”).  The Default Rate shall be
computed from the occurrence of the Event of Default until the earlier of the
date upon which the Event of Default is cured or the date upon which the
Indebtedness is paid in full. Interest calculated at the Default Rate shall be
added to the Indebtedness.  This clause, however, shall not be construed as an
agreement or privilege to extend the date of the payment of the Indebtedness, or
as a waiver of any other right or remedy accruing to Lender by reason of the
occurrence of any Event of Default.
 
 
6.2. If any payment (or part thereof) provided for herein shall be made after
ten (10) days from the date due, a late charge of ten percent (10%) of the
amount so overdue shall become immediately due and payable to the holder of this
Note as liquidated damages for failure to make prompt payment.  Such charge
shall be payable in any event no later than the due date of the next subsequent
installment. O  Nothing herein is intended to or shall extend the due dates set
forth for payments under this Note. Such late fee may be charged repeatedly,
however, said late fee shall not be compounded on prior late fees, but rather,
only on the amount outstanding exclusive of prior late fees.
 
 
6.3. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER HEREBY
IRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY OF ANY COURT OF RECORD WITHIN
THE UNITED STATES OF AMERICA, OR ELSEWHERE, UPON FIVE (5) BUSINESS DAYS’ PRIOR
WRITTEN NOTICE TO BORROWER, TO APPEAR AT ANY TIME FOR BORROWER AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT HEREUNDER, IN ANY ACTION BROUGHT AGAINST
BORROWER ON THIS NOTE AT THE SUIT OF LENDER, WITH OR WITHOUT DECLARATION FILED,
AND THEREIN TO CONFESS OR ENTER JUDGMENT OR A SERIES OF JUDGMENTS AGAINST ANY
ONE OR MORE OR ALL OF THE PARTIES NAMED AS BORROWER FOR THE ENTIRE UNPAID
PRINCIPAL OF THIS NOTE AND ALL OTHER SUMS PAID BY LENDER TO OR ON BEHALF OF
BORROWER PURSUANT TO THE TERMS OF THIS NOTE AND ALL ARREARAGES OF INTEREST
THEREON, TOGETHER WITH COSTS OF SUIT AND REASONABLE ATTORNEY'S FEES FOR
COLLECTION; AND FOR SO DOING THIS NOTE OR A COPY THEREOF VERIFIED BY AFFIDAVIT
SHALL BE A SUFFICIENT WARRANT.
 
 
 

--------------------------------------------------------------------------------

 
 
6.3.(a) The authority granted herein to confess judgment shall not be exhausted
by any exercise thereof but shall continue from time to time and at all times
until payment in full of all the amounts due hereunder.
 
 
6.4. Should the Indebtedness or any part thereof be collected at law or in
equity, or in bankruptcy, receivership or any collected at law or in equity, or
in bankruptcy, receivership or any other court proceeding (whether at the trial
or appellate level), or should this Note be placed in the hands of attorneys for
collection under default, Borrower agrees to pay, in addition to the principal,
any late payment charge and interest due and payable hereunder, all costs of
collecting or attempting to collect the Indebtedness, including attorneys' fees
and expenses and court costs, regardless of whether any legal proceeding is
commenced hereunder, together with interest thereon at the Default Rate from the
date paid or incurred by Lender until such expenses are paid by Borrower.
 
 
6.5. After the entry of a judgment Lender shall have the right to continue to
charge Borrower and to increase the amount of the judgment for post-judgment
reasonable attorneys’ fees and costs, post-judgment interest at the Default Rate
provided for herein and other charges that may be incurred by Lender.
 
 
6.6. Notwithstanding anything heretofore set forth to the contrary, in no event
shall any interest payable under this Note exceed the maximum interest rate
permitted under law or the rate that could subject Lender to either civil or
criminal liability as a result of being in excess of the maximum interest rate
that Borrower is permitted by applicable law to contract or agree to pay. If by
the terms of this Note, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of such
maximum rate, the interest rate hereinabove set forth or the Default Rate, as
the case may be, shall be deemed to be immediately reduced to such maximum rate
and all previous payments in excess of the maximum rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the Indebtedness, shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of this Note until payment in full so that the rate or amount
of interest on account of the Indebtedness does not exceed the maximum lawful
rate of interest from time to time in effect and applicable to the Indebtedness
for so long as the Indebtedness is outstanding. Borrower agrees to an effective
rate of interest that is the rate stated herein plus any additional rate of
interest resulting from any other charges in the nature of interest paid or to
be paid by or on behalf of Borrower, or any benefit received or to be received
by Lender, in connection with this Note.
 
 
7. WAIVERS.
 
 
7.1. To the maximum extent permitted by applicable law, Borrower and all parties
who may become eligible for the payment of all or any part of the Indebtedness,
whether principal, surety, guarantor, pledgor, or endorser, hereby waive demand,
notice of demand, presentment for payment, notice of intent to accelerate
maturity, notice of acceleration of maturity, notice of dishonor, protest,
notice of protest and non-payment and all other notices of any kind, except for
notices expressly provided for in this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
 
7.2. The liability of Borrower shall be unconditional and shall not be in any
manner affected by any indulgence whatsoever granted or consented to by the
holder hereof, including, but not limited to any extension of time, renewal,
waiver or other modification. No release of any security for the Indebtedness or
extension of time for payment of this Note or any installment hereof, and no
alteration, amendment or waiver of any provision of this Note, or any other
guaranty or instrument made by agreement of Lender or any other person or party
shall release, modify, amend, waive, extend, change, discharge, terminate or
affect the liability of Borrower, and any other person or entity who may become
liable for the payment of all or any part of the Indebtedness under this Note.
 
 
7.3. No notice to or demand on Borrower shall be deemed to be a waiver of the
obligation of Borrower or of the right of Lender to take further action without
further notice or demand on Borrower as provided for in this Note. Any failure
of the holder of this Note to exercise any right hereunder shall not be
construed as a waiver of the right to exercise the same or any other right at
any time and from time to time thereafter. Lender or any holder may accept late
payment, or partial payment, even though marked “payment in full” or containing
words of similar import or other conditions, without waiving any of its rights.
No amendment, modification or waiver of any provision of this Note nor consent
to any departure by Borrower therefrom shall be effective, irrespective of any
course of dealing, unless the same shall be in writing and signed by the Lender,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
 
7.4. BORROWER AGREES THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR
ARISING OUT OF THIS NOTE MAY BE INITIATED AND PROSECUTED IN THE STATE OR FEDERAL
COURTS, AS THE CASE MAY BE, LOCATED IN DENVER COUNTY, STATE OF COLORADO.  TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER CONSENTS TO AND SUBMITS TO
THE EXERCISE OF JURISDICTION OVER THE SUBJECT MATTER, WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS UPON HIM AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE
MADE BY REGISTERED MAIL DIRECTED TO THE BORROWER AT HIS ADDRESS SET FORTH ABOVE
OR TO ANY OTHER ADDRESS AS MAY APPEAR IN THE  LENDER’S RECORDS AS THE ADDRESS OF
THE BORROWER (BUT NOTHING HEREIN SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF
PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW).
 
 
7.5. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, IN ANY ACTION, SUIT OR
PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS NOTE, BORROWER WAIVES TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR
OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN EVIDENCED BY THIS NOTE,
THE APPLICATION FOR THE LOAN EVIDENCED BY THIS NOTE, THE LOAN DOCUMENTS, OR ANY
ACTS OR OMISSIONS OF LENDER, ITS OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. BORROWER AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS
A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH OF THEM
HAS RELIED ON THIS WAIVER IN ENTERING INTO THIS NOTE AND THE OTHER LOAN
DOCUMENTS AND THAT EACH OF THEM WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR
RELATED FUTURE DEALINGS. BORROWER AND LENDER EACH WARRANT AND REPRESENT THAT
EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
 
 
 
 

--------------------------------------------------------------------------------

 


 
8. PREPAYMENT.                                       Prior to the Maturity Date,
Borrower shall have the right, without penalty or premium, to pay in whole, the
total outstanding principal due and owing under this Note, provided that such
prepayment is accompanied by payment of all interest accrued hereunder and
unpaid through the date of prepayment and any other sums due and owning the
holder of this Note, whether under this Note or any other document or agreement
entered into by Borrower in connection with this Note.
 
 
9. NOTICES.  All notices to be given pursuant to this Note shall be in writing
and sufficient if given by personal service, by guaranteed overnight delivery
service, or by being mailed postage prepaid, by registered or certified mail, to
the address of the parties first hereinabove set forth or to such other address
as either party may request in writing from time to time. Any time period
provided in the giving of any notice hereunder shall commence upon the date of
personal service, the date after delivery to the guaranteed overnight delivery
service, or three (3) days after any notices are deposited, postage prepaid, in
the United States mail, certified or registered mail. Notices may be given by a
party's attorneys or agents with the same force and effect as though given by
such party.
 
 
10. MISCELLANEOUS.
 
 
10.1. Time shall be of the essence with respect to all provisions of this Note.
 
 
10.2. If any payment to be made by Borrower shall otherwise become due on a day
other than a Business Day, such payment shall be made on the prior preceding day
which is a Business Day. “Business Day” shall mean any day of the week other
than a Saturday, Sunday or federal holiday.
 
 
10.3. Borrower represents that it has full power, authority and legal right to
execute and deliver this Note, and that this Note constitutes the valid and
binding obligation of Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
10.4. Wherever pursuant to this Note it is provided that Borrower pay any costs
and expenses, such costs and expenses shall include, without limitation, legal
fees and disbursements of Lender, whether with respect to retained firms, the
reimbursement of the expenses of in-house staff, counsel, or otherwise. Borrower
shall pay to Lender on demand any and all expenses, including legal expenses and
attorneys’ fees, incurred or paid by Lender in enforcing this Note.
 
 
10.5. This Note cannot be changed, modified, amended, waived, extended,
discharged or terminated orally or by estoppel or waiver, regardless of any
claimed partial performance referable thereto, or by any alleged oral
modification or by any act or failure to act on the part of Borrower or
Lender.  The agreements contained herein shall remain in full force and effect,
notwithstanding any changes in the individuals or entities comprising Borrower,
and the term “Borrower,” as used herein, shall include any alternate or
successor person or entity, but any predecessor person or entity, and its
partners or members, as the case may be, shall not thereby be released from any
liability. Nothing in the foregoing shall be construed as a consent to, or a
waiver of, any prohibition or restriction on transfers of interests in Borrower
which may be set forth in this Note.
 
 
10.6. Titles of articles and sections are for convenience only and in no way
define, limit, amplify or describe the scope or intent of any provision hereof.
 
 
10.7. If any paragraph, clause or provision of this Note is construed or
interpreted by a court of competent jurisdiction to be void, invalid or
unenforceable, such voidness, invalidity or unenforceability will not affect the
remaining paragraphs, clauses and provisions of this Note, which shall
nevertheless be binding upon the parties hereto with the same effect as though
the void or unenforceable part had been severed and deleted.
 
 
10.8. The terms and provision of this Note shall be binding upon and inure to
the benefit of Borrower and Lender and their respective heirs, executors, legal
representatives, successors, successors-in-title, and assigns, whether by
voluntary action of the parties or by operation of law. As used herein, the
terms “Borrower” and “Lender” shall be deemed to include their respective heirs,
executors, legal representative, successors, successors-in-title, and assigns,
whether by voluntary action of the parties or by operation of law.
 
 
10.9. All the terms and words used in this Note, regardless of the number and
gender in which they are used, shall be deemed and construed to include any
other number, singular or plural, and any other gender, masculine, feminine, or
neuter, as the context or sense of this Note or any paragraph or clause herein
may require, the same as if such work had been fully and properly written in the
correct number and gender.
 
 
10.10. This Note shall be governed by and construed in accordance with the laws
of the State of Colorado without regard to conflicts of laws principles.
 


[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK – SIGNATURE PAGE TO FOLLOW]



-  -
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed the foregoing instrument as of
the date first above written.


BORROWER:




Two Rivers Water Company




By: ______________________________
Its:







 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


















































-  -
 
 

--------------------------------------------------------------------------------

 
